Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154475                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154475
                                                                    COA: 333852
                                                                    Kent CC: 15-011206-FH
  KESIA DIONNA MALONE,
            Defendant-Appellant.

  _________________________________________/

          By order of March 7, 2017, the application for leave to appeal the August 23, 2016
  order of the Court of Appeals was held in abeyance pending the decisions in People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453 (2017),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on
  leave granted, of whether the defendant’s sentence is reasonable under the standard set
  forth in Steanhouse.

        CLEMENT, J., did not participate.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2017
           s1120
                                                                               Clerk